February 2, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-4631 Attention: Rufus Decker Accounting Branch Chief Re: Aceto Corporation Response to Staff Comments on Form 10-K for the fiscal year ended June 30, 2010, Form 10-Q for the period ended September 30, 2010 and Form 8-K filed September 10, 2010 File No. 0-4217 Dear Mr. Decker: Based upon my conversation with Lisa Etheredge, we will respond to your comment letter dated January 27, 2011 on or before February 25, 2011. Please contact me at (516) 627-6000 if you have any questions. Thank you. Sincerely, /s/ Douglas Roth Douglas Roth Chief Financial Officer
